ACCEPTED
                                                                                                                                                           03-14-00239-CV
                                                                                                                                                                  4490189
                                                                                                                                                 THIRD COURT OF APPEALS
                                                                                                                                                            AUSTIN, TEXAS
                                                                                                                                                     3/13/2015 11:51:41 AM
                                                                                                                                                          JEFFREY D. KYLE
                                                                                                                                                                    CLERK




                                                                                                                          FILED IN
                                                                                                                   3rd COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                                   3/13/2015 11:51:41 AM
                                                                                                                       JEFFREY D. KYLE
March 13, 2015                                                                                                              Clerk

Mr. Jeffrey D. Kyle            Via File & ServeXpress
Clerk of the Court
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

Re:   Case No. 03-14-00239-CV; Dr. Amber Brooks, D.C. v. Texas Medical Board,
      et al., Third Court of Appeals, Austin, Texas

Dear Mr. Kyle:

      Pursuant to the Court’s request, this is to confirm my intent to argue on behalf
of Appellees before this court on April 22, 2015 at 9:00 a.m.

      Please advise if we may be of further assistance in this matter.

                                                                  Sincerely,

                                                                  /s/ Ted A. Ross
                                                                  Ted A. Ross
                                                                  Assistant Attorney General




cc:   Andre D’Souza, Counsel for Appellant (Via Facsimile E-Service)




       P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v